                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

RICHARD FRANCIS, WESLEY WON,
DENNIS SPEERLY, JOSEPH SIERCIO,
MICHAEL PLAFKER, HOWARD YOUNG,                  Case Number 19-11044
and DARRIN DEGRAND,                             Honorable David M. Lawson

             Plaintiffs,                        ORDER ESTABLISHING
v.                                              PROTOCOL FOR
                                                COMMON BENEFIT
GENERAL MOTORS, LLC,                            WORK AND EXPENSES

             Defendant.
                                      /

KEITH SHELTON, KAREN SHELTON,
DANIEL DRAIN, WAVERS SMITH,
RICHARD FREEMAN, SAMUEL FORD,                   Case Number 19-11802
KEITH FENSKE, COLTON KELLY,
and CHRISOPHER GILES,

             Plaintiffs,
v.

GENERAL MOTORS, LLC,

             Defendant.
                                      /

LOUIS RAY,

             Plaintiff,                         Case Number 19-11808
v.

GENERAL MOTORS, LLC,

             Defendant.
                                      /

DENNIS DUFFY, RICHARD SULLIVAN,
DANIEL BAPTIST, DENNIS SPEERLY,
MICHAEL PLAFKER, JOHN IASIELLO,                 Case Number 19-11875
and BENJI TOMPKINS,
                Plaintiffs,
v.

GENERAL MOTORS, INC.,

                Defendant.
                                                /

MARISELLA GUTIERREZ, JIMMY
HARMAN, MARK KIDD, and JAMES
NORVELL,                                                        Case Number 19-12371

                Plaintiffs,
v.

GENERAL MOTORS, LLC,

                Defendant.
                                                /

                         ORDER ESTABLISHING PROTOCOL FOR
                        COMMON BENEFIT WORK AND EXPENSES

        The Court entered an order appointing the plaintiffs’ Lead Counsel and the plaintiffs’

Steering Committee (ECF No. 40). Among the duties imposed in that order on Lead Counsel was

the obligation to enforce guidelines approved by the Court as to the keeping of time records and

expenses. In this Order, the Court establishes specific guidelines and rules for work done and

expenses incurred for the common benefit of all plaintiffs in these consolidated cases. Nothing in

this Order shall be interpreted to affect any proceedings other than those involving the authorities,

duties, responsibilities, guidelines, and rules of and for the plaintiffs’ counsel, as discussed herein.

        I.      Adoption of Case Management Protocols for Common Benefit Work. The

Court hereby adopts the following guidelines for the management of case staffing, timekeeping,

cost reimbursement, and related common benefit issues. The recovery of common benefit

attorney’s fees and cost reimbursements will be limited to Participating Counsel. “Participating

Counsel” means Lead Counsel and members of the Plaintiffs’ Steering Committee (along with



                                                    -2-
members and staff of their respective firms), any other counsel authorized by Lead Counsel to

perform work that may be considered for common benefit compensation, and counsel who

specifically have been approved by this Court as Participating Counsel before incurring any such

cost or expense.

          Eligibility for payment does not pre-determine payment. If and to the extent that this

litigation is certified as a class action under Federal Rule of Civil Procedure 23 for purposes of

resolution or trial, any award of fees and costs for common benefit work will be governed by the

standards and procedures of Rule 23, including Rule 23(h). In all events, no award or payment of

common benefit fees or costs shall be made without this Court’s approval.

          Participating Counsel shall be eligible to receive common benefit attorney’s fees and

reimbursement of costs and expenses only if the time expended, costs incurred, and activity in

question were (a) for the common benefit of the plaintiffs; (b) timely submitted; and (c) reasonable.

Participating Counsel, as defined above, must agree to the terms and conditions herein, including

submitting to this Court’s jurisdiction and agreeing that this Court has plenary authority regarding

the award and allocation of common benefit attorney’s fees and expense reimbursements in this

matter.

          Lead Counsel will be responsible for collecting monthly common benefit time and expense

submissions from Participating Counsel, auditing the submissions for compliance with the

directives set forth in this Order, and informing Participating Counsel when their submissions do

not comply with the directives set forth in this Order. Lead Counsel’s auditing responsibility

notwithstanding, the ultimate determination of what is compensable common benefit work, and

the extent or rate at which it is compensable, is reserved to the Court.




                                                -3-
       In the event that Participating Counsel are unsure if the action they are about to undertake

is considered Common Benefit Work, they must ask Lead Counsel in advance as to whether such

time may be compensable.

       A.     Compensable Common Benefit Work. “Common Benefit Work” includes all

work done and expenses incurred that inure to the common benefit of the plaintiffs in these

consolidated cases.

       Examples of compensable and noncompensable work include:

              1.      Consolidated Pleadings and Briefs: (a) factual and legal research and
              preparation of consolidated class action complaints and related briefing; (b)
              responding to inquiries from class members; (c) communications with clients in
              response to Lead Counsel’s requests regarding proposed class representatives; (d)
              comments and suggestions regarding the consolidated class action complaints; and
              (e) class-related issues and briefing related thereto are compensable.

              2.      Depositions: Although it is impracticable to impose inflexible rules to
              cover every conceivable situation, Lead Counsel shall exercise discretion,
              judgment, and prudence to designate only the number of attorneys to participate in
              any given deposition that is commensurate with the nature of that deposition so as
              to avoid over-staffing. Thus, for example, the deposition of a causation expert
              proffered by the defendant would typically justify the assignment of more attorneys
              than would the defense of the deposition of one of the plaintiffs’ fact witnesses.
              Time and expenses for Participating Counsel not designated as one of the
              authorized questioners or otherwise authorized to attend the deposition by Lead
              Counsel may not be considered Common Benefit Work but, rather, work on behalf
              of such counsel’s individual clients. Unnecessary attendance by counsel may not
              be compensated in any fee application to the Court.

              3.      Periodic Status Conferences: The Court intends to hold periodic status
              conferences to ensure that the litigation moves forward efficiently, and that legal
              issues are resolved with guidance from or formal rulings by the Court. Individual
              attorneys are free to attend any status conference held in open court to stay current
              on the status of the litigation, but except for Lead Counsel and members of the
              Plaintiffs’ Steering Committee or their designees, attending and listening to such
              conferences is not compensable Common Benefit Work. All attorneys have an
              obligation to keep themselves informed about the litigation so that they can best
              represent their respective clients. Mere attendance at a status conference will not
              be considered common benefit time, and expenses incurred in relation thereto will
              not be considered common benefit expenses. The attorneys designated by Lead
              Counsel to address issues that will be raised at a given status conference, or
              requested by Lead Counsel to be present at a status conference, will be working for


                                               -4-
the common benefit, and their time will be considered for the common benefit.
Similarly, any attorney whose attendance at a status conference is requested
specifically by the undersigned (or by any other judge presiding over this matter or
any court-appointed Special Master) to address a common issue may submit his or
her time and expenses for such attendance for evaluation as Common Benefit Work.

4.      Identification and Work-Up of Experts: If a Participating Counsel retains
an expert without the knowledge and approval of Lead Counsel, time and expenses
attributable to that endeavor may not be approved as Common Benefit Work. On
the other hand, communications with and retention of experts with the knowledge
and approval of Lead Counsel will be considered common benefit time.

5.      Attendance at Seminars: Except as approved by Lead Counsel after
consulting with the Court, attendance at seminars (e.g., American Association for
Justice Section Meetings, Mass Torts Made Perfect, Harris Martin, and similar
seminars and Continuing Legal Education programs) shall not qualify as Common
Benefit Work, or the expenses pertaining thereto as Common Benefit Expenses.

6.      Discovery and Document Review: Only discovery and document review
authorized by Lead Counsel and assigned to an attorney or law firm will be
considered Common Benefit Work. If a firm or attorney elects to review
documents that have not been assigned to them by Lead Counsel, that review may
not be considered Common Benefit Work. Descriptions associated with “document
review” should contain sufficient detail to allow those reviewing the time entry to
generally ascertain what was reviewed and include, for example, the custodian,
search query, or number of document folders reviewed.

7.       Review of Court Filings and Orders: All attorneys have an obligation to
keep themselves informed about the litigation so that they can best represent their
respective clients; review of briefs and filings made and Orders entered in this
litigation is part of that obligation. Only Court-appointed Counsel and those
attorneys working on assignments therefrom that require them to review, analyze,
or summarize those filings or Orders in connection with their assignments are doing
so for the common benefit. All other counsel are reviewing those filings and Orders
for their own benefit and that of their respective clients and such review will not be
considered Common Benefit Work.

8.      Emails and Correspondence: Except for the Counsel appointed by the
Court and their assigned attorneys and staff, time recorded for reviewing emails
and other correspondence is not compensable unless germane to a specific task
being performed by the receiving or sending attorney or party that is directly related
to that email or other correspondence and that is for the common benefit of
plaintiffs. Thus, for example, review of an email or other correspondence sent to
dozens of attorneys to keep them informed on a matter on which they are not
specifically working would not be compensable as Common Benefit Work. All
attorneys have an obligation to keep themselves informed about the litigation so
that they can best represent their clients, and that is a reason to review emails and


                                -5-
               correspondence to a larger group, when they involve a matter on which the recipient
               is not directly and immediately working. Do not bill for receipt of confirming
               emails from the Court.

       B.      Common Benefit Timekeeping Protocols. All time must be accurately and

contemporaneously maintained.       Participating Counsel must keep contemporaneous billing

records of the time spent in connection with Common Benefit Work on these consolidated cases,

indicating with specificity the hours (in tenth-of-an-hour increments) and billing rate, along with

a description of the particular activity (such as “conducted deposition of John Doe”).

       Each time entry must be categorized using one of the categories in Exhibit A. In general,

when possible, a more specific category should be used in place of a more general category. Under

no circumstances should a submitting firm make up new categories for use in its submission.

Block billing is not permitted.

       Although the categories are generally self-explanatory, below are some further

explanations of some of the categories that may have the potential for the most confusion.

               1.     Lead/PSC Duties (category 3). This category code should only be used
               for work done by Court-appointed Lead Counsel, members of the Plaintiffs’
               Steering Committee, and their assigned attorneys and staff, in their capacity as
               Court-appointed Counsel. This category should be used primarily for Court-
               appointed Counsel’s more general or administrative responsibilities that do not fit
               into other, more specific categories. These include, but are not limited to,
               reviewing, analyzing, and summarizing filings and orders, or coordinating and
               designating non-Court-appointed attorneys to conduct common-benefit tasks such
               as document reviews, depositions, or work with experts. This category should not
               be used by any timekeeper who is not a Court-appointed Counsel or one of their
               assigned attorneys or staff.

               2.      Administrative (4). This category should be used for internal filing and
               organizational tasks, such as reviewing and downloading documents from the ECF
               case docket, creating charts, reviewing filings generally, updating calendars,
               copying and distributing documents, drafting memoranda, etc., whether done by an
               attorney or staff. Please remember that the review of filings and orders to stay
               informed about the litigation is every attorney’s obligation, and time spent on such
               tasks is not compensable as Common Benefit Work for most timekeepers. See
               II(A)(8), above.



                                               -6-
               3.     Discovery (8). Almost all common benefit discovery-related tasks should
               be coded with this category. The exceptions are: document review (which should
               be coded category 9), discovery-related motions or briefs (which should be coded
               category 12), discovery-related court appearances (which should be category 6),
               and preparation for and taking or defending depositions (which should be category
               11).

               4.     Document Review (9). For the purposes of this category, the word
               “document” specifically means documents or other information produced in
               discovery. This category is not to be used for every instance of reading a document;
               it is more specific than that. Only discovery document review specifically
               authorized by Lead Counsel and assigned to an attorney will be considered
               Common Benefit Work. See II(A)(7), above. Time entry descriptions for
               document review tasks should include specific details such as custodians, search
               query, number of document folders reviewed, and other similar details.

               5.     Pleadings/Briefs/Pretrial Motions/Legal Memoranda (12). All research
               and drafting time spent for a specific pleading, brief, motion, or similar legal
               writing should be coded in this category.

               6.       Trial (17). This category is reserved solely for tasks performed during a
               trial.

               7.     Miscellaneous (19). This is a general category that should not be used if a
               more specific category can be used instead. Any activities that are done in
               connection with or as part of a larger task like a brief, or a court appearance, or a
               meeting, should be categorized according to that larger task. This category should
               be used relatively infrequently; however, if it is used, it is critical that the
               description of the task be sufficiently detailed to make clear how the work was for
               a common benefit.

       Counsel should direct to Lead Counsel any additional questions about particular

timekeeping categories. Under no circumstances should a submitting firm make up new categories

for use in its submission.

       C.      Hourly Rates. Counsel may use their customary billing rates in monthly time

reports. However, use of those rates does not guarantee payment. The Court will exercise its

discretion to determine reasonable and appropriate rates as the circumstances may warrant.

       D.      Common Benefit Expenses Protocol.




                                               -7-
               1.      Shared Costs. “Shared Costs” are costs that will be paid out of the

Litigation Fund administered by Plaintiffs’ Lead Counsel. Each Plaintiffs’ Steering Committee

member shall contribute to the Fund at times and in amounts sufficient to cover plaintiffs’ expenses

for the administration of these consolidated cases. The timing and amount of each assessment will

be determined by Plaintiffs’ Lead Counsel, in consultation with the Plaintiffs’ Steering Committee,

and each assessment will be paid within 30 days as instructed by Plaintiffs’ Lead Counsel. Failure

to pay assessments will be grounds for removal from the appointments made in previous Court

Orders or other common benefit assignments.

       Shared Costs are costs incurred for the common benefit of the plaintiffs in these

consolidated cases as a whole. No client-related costs, except certain costs relating to future cases

selected as bellwether cases that will be for the common benefit (e.g., related to liability and

causation), shall be considered Shared Costs, unless exceptional circumstances exist and are

approved by order of this Court. All Shared Costs must be approved by Lead Counsel before

payment.

       All costs that meet these requirements and fall under the following categories shall be

considered Shared Costs and qualify for submission and payment directly from the Fund:

           o Court, filing, and service costs related to common issues;

           o Court reporter and interpreter costs for depositions;

           o Document (both electronic and hard copy) depository creation, operation, staffing,
             equipment, and administration;

           o Lead Counsel or Plaintiffs’ Steering Committee out-of-house or extraordinary
             administration matters (e.g., expenses for equipment, technology, courier services,
             long distance, telecopier, electronic service, photocopy and printing, secretarial or
             temporary staff, meetings and conference calls, etc.);

           o Legal, tax, and accountant fees relating to the Fund;




                                                -8-
             o Expert witness and consultant fees and expenses for experts whose opinions and
               testimony would be generic and for the common benefit of a substantial number of
               cases. There shall be no reimbursement for case-specific experts, except for
               liability and causation experts in bellwether cases, with the approval of Lead
               Counsel;

             o Printing, copying, coding, and scanning related to the above (only out-of-house or
               extraordinary firm costs);

             o Research by outside third-party vendors, consultants, orattorneys, approved by
               Lead Counsel;

             o Translation costs related to the above, approved by Lead Counsel;

             o Bank or financial institution charges relating to the Fund;

             o Investigative services, approved by Lead Counsel; and

             o Any assessment paid by Lead Counsel, by any member firm of Plaintiffs’ Steering
               Committee, or by a non-PSC firm from whom an assessment was requested by Lead
               Counsel.

       Lead Counsel must prepare and be responsible for distributing reimbursement procedures

and the forms associated therewith. Requests for payments from the Fund for Common Benefit

expenses must include sufficient information to permit Lead Counsel and a certified public

accountant (CPA) to account properly for costs and to provide adequate detail to the Court if

necessary.

                2.      Held Costs. “Held Costs” are those costs and expenses that will be carried

by each attorney in these consolidated cases and reimbursed as and when Lead Counsel determines

to do so. Held Costs are those that do not fall into the above Shared Costs categories but are

incurred for the common benefit of all plaintiffs in these consolidated cases. No client-specific

costs can be considered Held Costs, other than certain Common Benefit costs relating to class

representatives and future bellwether cases at the discretion of Lead Counsel and the Plaintiffs’

Steering Committee. Held Costs shall be recorded in accordance with the guidelines set forth

herein and on the form provided as Addendum B hereto.



                                                -9-
       Held Costs shall be subject to the following limitations:

               a.        Travel Limitations. Only reasonable expenses will be reimbursed. Except

in unusual circumstances approved by Lead Counsel, all travel reimbursements are subject to the

following limitations:

           o Airfare: For routine domestic flights, ordinarily only the price of a refundable,
             changeable and convenient coach fare seat or its equivalent will be reimbursed. For
             international travel or transcontinental flights with a total duration exceeding four
             hours, business class, or if business class is not available, first class, may be
             reimbursed at Lead Counsel’s discretion. Private or charter travel will not be
             reimbursed except in unusual circumstances, as approved by Lead Counsel.

           o Hotel: Hotel room charges for the average available room rate of a reasonable
             business hotel may be reimbursed.

           o Meals: Meal expenses must be reasonable. Large meal expenses may be reviewed
             by Lead Counsel and disallowed.

           o Cash Expenses: Miscellaneous cash expenses for which receipts generally are not
             available (e.g., tips, luggage handling) may be reimbursed up to $50 per trip, as
             long as the expenses are properly itemized.

           o Automobile Rental: Automobile rentals must be reasonable for the date and
             location of the rental.

           o Mileage: Mileage claims must be documented by stating origination point,
             destination, and total actual miles for each trip. The rate will be the maximum rate
             allowed by the Internal Revenue Service.

               b.        Non-Travel Limitations

           o Long Distance, Conference Call, and Cellular Telephone Charges: Common
             Benefit long distance, conference call, and cellular telephone charges are to be
             reported at actual cost.

           o Shipping, Overnight, Courier, and Delivery Charges: All claimed Common
             Benefit shipping, overnight, courier, or delivery expenses must be documented with
             bills showing the sender, origin of the package, recipient, and destination of the
             package. Such charges are to be reported at actual cost.

           o Postage Charges: Common Benefit postage charges are to be reported at actual
             cost.

           o Telefax Charges: Common Benefit fax charges shall not exceed $0.25 per page.



                                               - 10 -
           o In-House Photocopy: The maximum charge for Common Benefit in-house copies
             is $0.07 per page.

           o Computerized Research — Lexis, Westlaw, or Bloomberg: Claims for Lexis,
             Westlaw, Bloomberg, or other computerized legal research expenses should be in
             the actual amount charged to the firm and appropriately allocated for these research
             services.

       No entry should contain more than one category of expense when practical, and no entry

should have more than one expense category code assigned to it. If one person incurs two expenses

on the same day that fall into two different categories, then there should be two separate entries

for that person for that date, each with the appropriate expense descriptions and category codes.

       Similarly, when practical, no listed expense entry should include expenses incurred by

more than one person. If multiple people incur the same expense for the same category, then

generally there should be a separate entry for each person, unless a single person paid the expense

for multiple people.

       Every expense entry should be as detailed and specific as reasonably practical.

Descriptions such as “Filing and Service Fees,” “Service of Process,” “Plane Ticket,”

“Investigation Fees,” “Hearing Transcript,” and “Deposition Services” are not sufficient. Every

entry must describe the task for which the expense was incurred in enough detail reasonably to

identify what the expense was, who incurred it, why it was incurred, and how it related to Common

Benefit Work. For example: What was filed and on behalf of whom? Who was served with what

document and on behalf of whom? What hearing transcript was requested and for what purpose?

For whom was the plane ticket purchased, for air travel from where to where, on what dates of

travel? (The same applies for hotels, taxis, car services, tips, meals, and any other travel-related

expenses.) Expense entries without sufficient detail may be rejected at Lead Counsel’s discretion.

       Attorneys must provide receipts for all expenses; each firm must provide receipts along

with their monthly expense submissions, in PDF form (not hard copy). Credit card receipts (not


                                               - 11 -
the monthly statements) are an appropriate form of verification. Hotel costs must be proven with

the full hotel invoice. The description of unclaimed expenses on the invoice may be redacted.

       E.      Protocols for Submission of Time and Expenses

               1.     Format. For Lead Counsel to maintain all time submissions in a fully

sortable and searchable format, all of the time and expense submissions must be provided by

submitting counsel in the following format:

                      a.     Counsel must use the Excel forms provided as Exhibits to this Order.
                      This means that each monthly submission will consist of one Excel file,
                      within which there will be four “sheets” (marked by tabs at the bottom):
                      “Expense Report,” “Supplemental Expense Report,” “Monthly Time
                      Report,” and “Monthly Time Report Totals.”

                      b.     In the “Monthly Time Report,” the person who performed each task
                      should be identified in the column called “Last Name, First Name” by their
                      complete last name, a comma, and their complete first name (e.g. Smith,
                      John). Please do not use abbreviations or initials in this column.

                      c.      In all reports, the date must be provided in month/day/year format
                      (e.g., 10/23/14).

               2.     Deadlines. Time submissions shall be made to Lead Counsel on a monthly

basis, by deadlines and in accordance with the guidelines set forth herein. The first submission is

due on October 15, 2019 and should include all time and expense from inception of work on one

or more of the consolidated cases through August 31, 2019. After this first submission, each

monthly submission should include all common benefit time and expenses incurred from the first

to the last day of the preceding month (e.g. the submission due November 15, 2019, should contain

all common benefit time and expenses incurred from October 1, 2019, through October 31, 2019.

       Although counsel should endeavor to submit all common benefit expenses incurred in a

certain month in the submission made on the 15th of the next month, the realities of third-party

billing and credit card statement schedules may make such quick expense submission difficult in

some circumstances. Thus submissions of “supplemental” common benefit expense reports will


                                              - 12 -
be permitted for those expenses incurred during the previous six months that, because of

circumstances outside the submitting counsel’s control, could not have been submitted by the

deadline. Any common benefit expenses submitted more than six months in arrears may not be

considered or included in any compilation of common benefit expense calculation and may be

disallowed, except for good cause shown and with the approval of Lead Counsel.

       Supplemental submissions of common benefit time will be permitted only for good cause

shown and with the approval of Lead Counsel.

       It is so ORDERED.

                                                                  s/David M. Lawson
                                                                  DAVID M. LAWSON
                                                                  United States District Judge

Date: September 30, 2019


                                        PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was
                     served upon each attorney or party of record herein
                     by electronic means or first-class U.S. mail on September
                     30, 2019.

                                                s/Susan K. Pinkowski
                                                SUSAN K. PINKOWSKI




                                                 - 13 -
            ADDENDUM A




1292522.3
                                                           19-11044 FRANCIS v. GENERAL MOTORS, LLC AND CONSOLIDATED MATTERS
                                                                             MONTHLY TIME REPORT

Firm Name:
Date



Categories: 1. Lead Counsel Calls/Meetings 2. PSC Calls/Meetings 3. Lead Counsel/PSC Duties 4. Administrative 5. MDL Status Conf. 6. Court Appearance 7. Research 8. Discovery 9. Doc.
Review 10. Litigation Strategy & Analysis 11. Dep: Prep/Take/Defend 12. Pleadings/Briefs/Pre-trial Motions/Legal 13. Science 14. Experts/Consultants 15. Settlement 16. Trial Prep/Bellwether 17.
Trial 18. Appeal 19. Miscellaneous (describe)


                                         Professional
                                        level: Partner
                                       (PT), Associate                                                                                                                   Time spent
                                      (A), Contract (C),    Date of      Category     Category                                                                             (by 0.1
       Last Name, First Name          or Paralegal (PR)     Service:      Code:        Name:          Detailed Description of Work performed:           Billing Rate:   increments)   Fees Total:




  Category Name                                Total Time per Category         Total Fees per Category
  Lead Counsel Calls/Meeting
  PSC Calls/Meeting
  Lead Counsel/PSC Duties
  Administrative
  MDL Status Conf.
  Court Appearance
  Research
  Discovery
  Doc. Review
  Litigation Strategy & Analysis
  Dep: Prep/Take/Defend
  Pleadings/Briefs, Pretrial Motions, Legal
  Science
  Experts/Consultants
  Settlement
  Trial Prep/Bellwether
  Trial
  Appeal
  Miscellaneous
  Total:


1292522.3
            ADDENDUM B




1292522.3
 19-11044 FRANCIS v. GENERAL MOTORS, LLC AND CONSOL. MATTERS                  Expense Report for
                                                                                                            Law Firm



  Categories: 1. Assessment Fees 2. Federal Express / Local Courier, etc. 3. Postage Charges 4. Facsimile Charges 5. Long Distance 6. In-House Photocopying
  7. Outside Photocopying 8. Hotels 9. Meals 10. Mileage 11. Air Travel 12. Deposition Costs 13. Lexis/Westlaw 14. Court Fees 15. Witness / Expert Fees
  16. Investigation Fees / Service Fees 17. Transcripts 18. Ground Transportation (i.e. Rental, Taxis, etc.) 19. Miscellaneous (Describe)

            ****************************************ALL ORIGINAL RECEIPTS MUST BE ATTACHED TO THIS EXPENSE SHEET****************************************

                                                                                                                              Receipt Provided: Yes / No
             Date:          Category Code:      Category Name:              Detailed Description:               Amount:         (if no, provide reason)




1292522.3
